        Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 1 of 7




TAKE ROOT
JUSTICE
                                 RETAINER AGREEMENT

       This agreement between the TakeRoot Justice ("TAKEROOT"), Margaret McIntyre,
Esq. ("Firm"), and Angela Christian ("the Client"), explains the work that TAKEROOT and
Firm expects to perform on behalf of the Clients. TAKEROOT is the successor entity for the
Community Development Project at the Urban Justice Center.

1. Scope of the Representation. TAKEROOT and Firm (together, "the Attorneys") will
   jointly provide legal representation to the Client in the following matter: take legal
   action against MICHELLE KARS and JOHN KARS for violations of federal and state wage
   and hour laws. The Attorneys are only agreeing to represent the Client in the matter
   described above. The Attorneys have not agreed to represent the Client in any other
   work related to this matter, such as an appeal of the case described above, or the
   enforcement of any judgment. If the Attorneys agree to provide additional services to
   the Client in the future, such agreement must be in writing.

2. Assistance by Students or Attorneys Pending Admission. The Attorneys may assign
   a law student or attorney whose admission to the New York State bar is pending to
   work on your case. Any such law students or attorneys will be supervised by an
   attorney admitted to practice in New York.

3. Confidential Information. The Attorneys will not disclose confidential information
   provided by the Client to the Attorneys. However, the Client authorizes the Attorneys
   to disclose this matter to the media and to funders, including the Client's name and the
   subject matter of the representation.

4. Charges for the Attorneys' Work. The Attorneys will not charge the Client fees for
   work performed by attorneys or other staff. However, the Client is responsible for
   reimbursing the Attorneys for expenses paid by the Attorneys while working on this
   matter.

5. Recovery of Fees and Costs from Opposing Party. This case will be brought pursuant
   to a law that may require the opposing parties to pay the Attorneys fees and costs if the
   Client wins their case. The Client agrees to cooperate with the Attorneys, during
   settlement negotiations or if there is Court judgment, in requesting that the opposing
   parties pay Attorneys the attorneys' fees and costs incurred in this matter. The Client
   agrees that any fees and costs recovered from the opposing party will be paid to the
   Attorneys. The Client also agrees not to settle their claims without informing the
   Attorneys in writing in advance thereof, and not to waive the right to recover attorneys'
   fees and costs without written approval from the Attorneys. TAKEROOT uses the
   attorneys' fees and costs to provide free legal services to future clients.

                                        Page 1 of3
Rev. July 2019
        Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 2 of 7



          a. Class Settlement or Court Judgment: If there is a class settlement or a
             Court judgment, the Client agrees to cooperate with the Attorneys in
             requesting that the opposing party pay the Attorneys their respective fees
             and costs incurred in this matter. The Client agrees that any fees and costs
             recovered from the opposing party will be paid to the Attorneys.

          b. Settlement between Client and Opposing Party: If there is a settlement
             between the opposing party and the Client only (Le., not a class settlement),
             the Client agrees to pay the Attorneys' expenses out of any recovery, and to
             set aside an amount of equal to 1/3 of the entire remaining monetary
             recovery, which will be used to compensate the Attorneys. TAKEROOT and
             Firm will determine what pro rata share is due to each of them, based on the
             amount of work each has done on this matter and pursuant to the co-
             counseling agreement the terms of which Client has been made aware of and
             consents to. The Client will be obligated to pay the pro rata share that is
             determined to be owed to Firm. The Client may choose to retain as part of
             their own monetary recovery the pro rata share that is determined to be
             owed to the TAKE ROOT; or they may choose to pay that share to the
             TAKEROOT. The TAKE ROOT uses any attorneys' fees and costs collected to
             provide free legal services to future clients.

6. Attorneys' Responsibilities. The Attorneys will provide the Client with diligent and
   competent representation. The Attorneys will keep the Client informed about
   developments in this matter, and will attempt to promptly respond to the Clients'
   inquiries.

7. Clients' Responsibilities. The Client agrees to cooperate with the Attorneys, to
   provide truthful information necessary for the representation, to promptly return
   phone calls from the Attorneys, and to attend scheduled meetings and court events.
   The Client also agrees to keep the Attorneys informed of any development related to the
   case. Because it is important that the Attorneys be able to contact the Client quickly, the
   Client also agrees to notify the Attorneys of any change of address or phone number,
   and to notify the Attorneys if the Client will be out of town for a week or longer. If the
   Attorneys are unable to contact the Clients, it may jeopardize the Attorneys' ability to
   successfully represent the Clients.

8. Clients' Termination of the Representation. The Client is free to terminate the
   representation at any time, but such termination may be subject to court approval. If
   the representation is terminated, the Attorneys will not be under any obligation to find
   the Client another attorney to represent them. The Attorneys suggest that if the Client
   is not satisfied with the services being provided by the Attorneys, that the Client discuss
   any problems with the attorneys handling the matter. If that attorney is at TAKEROOT,
   the Client can also request to speak with the attorney's supervisor.

9. The Attorneys Do Not Guarantee an Outcome. The Attorneys do not make any
   promises or guarantees to the Client about the outcome of this matter. The Attorneys'
   comments about the possible outcomes are expressions of opinions only.

                                         Page 2 of3
Rev. July 2019
                Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 3 of 7


       10. The Attorneys ' Use of Outside Attorneys a nd Experts. The Attorneys may discuss
           the Client's lega l matter with attorneys and oth ers In an effort to provide the Client ,,yith
           the best representation . To this e nd, the Client authorizes the Attorneys to reveal
          confidentia l information, pl'Ovlded that those the persons consulted agree to maintain
          th e con fi dentia lity of all s uch Information .

      11. Communicatio n w ith Organizers. The CII nt gives the Attorneys permission to
          com m uni cate with agents of Na tiona l Domestic Worker AlII nce l"NDWA-).concernlng
          tJols case.

      12 CHenU R_ vie 'of this Agreement. The Client has read this agree ment a nd had a n
         ,,~p\';;:lAn't)' 10 asl' the Attorn eys questions about the meaning of this agree men t.




      Signa~ m~: ~eJ-L
     Print Name: Att!C(8/..B
     Address: I b        4      £'1l6f


    Phone:           ol\"t          .;L;tf()..j ~'-\.,

    Email: ~~e.11-.l.J..o..:\.tP. .~.tl~(.!;L~                    ar..w-t1 .   <:"e{V)


    Date: II           13 ~      ~o OLO


  TAKEROOT Representative Signature

  Signature:             ~~
  Print Name: _ _Eliseo
                 _ _ _Cabrera
                        _ _ _ _ _ __

 Date: _ _ _1.:..:1:.:...:/0:.:2~/2~O:...:2:...:0_ _ __

 Margaret McIntyre, Esq. Signature

Signature!          ~".;C~
Print Name: fYIAl( hAt? 2C                       M ~JVPtL£
Date: _!..!.II+/....!:,)..=-t/(...;.)-:::........=:"D...:::;..)--i'----



                                                                  Page 3 of3
               019

                                                                                    Scanned with CamScanner
       Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 4 of 7




                                     Margaret McIntyre
                   Legal Services Performed on behalf of Angela Christian
                      November 25, 2020, through December 29, 2020

Date                  Activity                                              Time

November 25, 2020     Review documents from client                          1 hour
November 25, 2020     Edit complaint                                        .3 hour
November 25, 2020     Telephone call with co-counsel re complaint           .4 hour
December 4, 2020      Call to client with questions re complaint            .3 hour
December 4, 2020      Telephone call with co-counsel re complaint           .2 hour
December 4, 2020      Revise complaint                                      1 hour
December 7, 2020      Telephone call with client re complaint               .4 hour
December 7, 2020      Revise complaint                                      .8 hour
December 7, 2020      Telephone call with co-counsel re complaint           .2 hour
December 8, 2020      Telephone call with client re complaint               .3 hour
December 8, 2020      Revise complaint                                      .6 hour
December 9, 2020      Finalize and file complaint                           1 hour
December 10, 2020     Review rules of Judges Broderick and Cave             .2 hour
December 10, 2020     Prepare Request for Waiver of Service                 1 hour
December 14, 2020     Call with co-counsel re upcoming call re settlement   .1 hour
December 14, 2020     Call with Jaclyn Goldberg and co-counsel              .1 hour
December 14, 2020     Research on fluctuating work week calculations        3 hours
December 17, 2020     Review revised damage calculations                    .1 hour
December 17, 2020     Telephone call with co-counsel                        .1 hour
December 18, 2020     Telephone call with client and co-counsel             .2 hour
December 18, 2020     Telephone call with co-counsel                        .2 hour
December 18, 2020     Telephone call with Jaclyn Goldberg and co-counel     .3 hour
December 29, 2020     Telephone call with Jaclyn Goldberg                   .1 hour
                                                                               11.9
       Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 5 of 7




                                      Margaret McIntyre
                    Legal Services Performed on behalf of Angela Christian
                           January 29, 2021, through April 14, 2021

Date                   Activity                                                Time

January 29, 2021       Telephone call with co-counsel re settlement            .2 hour
January 29, 2021       Telephone call with co and opposing counse re           .2 hour
                       settlement
January 29, 2021       Telephone call with client re settlement                .2 hour
January 29, 2021       Telephone call with co-counsel re next steps            .1 hour
February 5, 2021       Telephone call with co-counsel re settlement            .3 hour
February 5, 2021       Telephone call with co and opposing counse re           .4 hour
                       settlement
February 5, 2021       Telephone call with co-counsel                          .2 hour
February 8, 2021       Telephone call with client re settlement                .1 hour
February 9, 2021       Draft email with counter-demand                         .7 hour
February 24, 2021      Telephone call with Jaclyn Goldberg re settlement       .4 hour
February 26, 2021      Research on Fluctuating Work Week method                1.2 hours
March 5, 2021          Telephone call with client re settlement discussions    .1 hour
March 5, 2021          Telephone call with co-counsel re settlment             .4 hour
March 10, 2021         Draft section of mediation statement on FWW             2 hours
March 12, 2021         Telephone call with mediator, counsel                   .5 hour
March 12, 2021         Telephone call with co-counsel                          .2 hour
March 12, 2021         Telephone call with client about mediation scheduling   .1 hour
March 25, 2021         Revise statement regarding inapplicability of the       2.2 hours
                       fluctuating work week doctrine
March 26, 2021         Draft mediation statement                               1 hour
March 26, 2021         Telephone call with co-counsel                          .3 hour
March 29, 2021         Draft mediation statement                               1 hour
March 30, 2021         Revise statement in call with co-counsel                .4 hour
March 31, 2021         Telephone call with mediator and co-counsel             .5 hour
April 14, 2021         Telephone call with mediator and co-counsel             .5 hour
                                                                               13.2
       Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 6 of 7




                                   Margaret McIntyre
                 Legal Services Performed on behalf of Angela Christian
                             April 14, 2021, through ______

Date                Activity                                                  Time

April 14, 2021      Telephone call with co-counsel about mediation            .2 hour
April 15, 2021      Telephone call with client and co-counsel re mediation    .3 hour
April 26, 2021      Telephone call with co-counsel and mediator               .5 hour
April 26, 2021      Telephone call with co-counsel re mediaiton               .4 hour
April 26, 2021      Telephone call with client re mediation                   .2 hour
April 27, 2021      Telephone call with co-counsel re mediation               .3 hour
April 28, 2021      Telephone call with client re mediation                   .3 hour
April 29, 2021      Review cases relied upon by defendants                    1 hour
April 30, 2021      Caucus session with client and mediator                   1 hour
April 30, 2021      Telephone call with co-counsel and client re next steps   .3 hour
May 6, 2021         Telephone call with co-counsel re offer                   .2 hour
May 7, 2021         Telephone call with co-counsel and client                 .2 hour
May 8, 2021         Telephone call with co-counsel and client                 .2 hour
May 10, 2021        Telephone call with co-counsel and client                 .2 hour
May 11, 2021        Draft settlement agreement                                2 hours
                                                                              7.3
                                                                              32.4
                                                        Case 1:20-cv-10362-SLC Document 18-2 Filed 06/14/21 Page 7 of 7


Date of Service   Activity Code                             Time Spent         Case/Matter(s)

05/09/2021        Review Document(s) (Legal Rep)                         0.2   Reviewed Margaret's proposal email to send to the mediator about our counter proposal.
05/08/2021        Conferenced case (Legal Rep)                           0.7   Spoke with Angela about the other side's latest counter offer
05/07/2021        Conferenced case (Legal Rep)                           0.4   Spoke to Margaret about the OC new counter offer
05/06/2021        Conferenced case (Legal Rep)                           0.5   Spoke in more detail about their counteroffer with Co-counsel
05/05/2021        Conferenced case (Legal Rep)                           0.2   Spoke to Margaret about the OC new counter offer
04/30/2021        Conferenced case (Legal Rep)                           0.3   Spoke with Margaret after the mediation to discuss strategy
04/30/2021        Conferenced case (Legal Rep)                             1    Mediation with Mediator with co-counsel
04/27/2021        Conferenced case (Legal Rep)                           0.3   Spoke with co-counsel about upcoming mediation
                                                                               Spoke with Co-counsel Margaret and the Mediator about his discussion with the other
04/26/2021        Conferenced case (Legal Rep)                             1   side
04/15/2021        Phone Call Made (Client Comm)                          0.3   Spoke with Ms. Christian about the updates on the case
04/14/2021        Conferenced case (Legal Rep)                           0.7   Spoke with the Mediator but without the other side. Caucus.
03/31/2021        Conferenced case (Legal Rep)                           0.6   We caucused with the Mediator, Chris D'angelo, along with co-counsel
03/26/2021        Conferenced case (Legal Rep)                           0.3   Spoke with Margaret about her draft and next steps
03/26/2021        Review Document(s) (Legal Rep)                         0.4   Reviewed the Margaret's draft of the argument
03/12/2021        Conferenced case (Legal Rep)                           0.7   Spoke with Opposing Counsel and the mediator as an initial call
03/08/2021        Conferenced case (Legal Rep)                           0.1   Spoke with co-counsel Margaret about allowing oc an extension about their answer
03/05/2021        Conferenced case (Legal Rep)                           0.4   Talked to co-counsel about settlement discussions
03/04/2021        Drafted document for client (Legal Rep)                  1   Worked on the interest for three different damages scenarios
03/02/2021        Conferenced case (Legal Rep)                           0.2   Read Margaret's email about the conversation she had with OC
                                                                               Communicated with Co-Counsel, Margaret, via email thread about what to send to OC in
02/09/2021        Individual Meeting (Legal Rep)                         0.5   regards to ongoing negotiations
02/05/2021        Communication with opposing counsel (Legal Rep)        0.4   The co-counsel, Ms. McIntyre, and I spoke with OC about negotiations
02/05/2021        Conferenced case (Legal Rep)                           0.5   Spoke with Ms. McIntyre before and after the negotiations with Opposing counsel
01/29/2021        Phone Call Made (Client Comm)                          0.5   Presented OC's offer of 10K to client.
01/29/2021        Communication with opposing counsel (Legal Rep)        0.4   Spoke with Opposing counsel about settlement
12/18/2020        Communication with opposing counsel (Legal Rep)        0.5   Spoke with co-counsel Margaret and OC about settlement and legal arguments
12/18/2020        Conferenced case (Legal Rep)                           0.4   Spoke with co-counsel and client about case law and damages
12/17/2020        Conferenced case (Legal Rep)                           0.1   Spoke with co-counsel about the methods that can be applied in calculating damages
12/15/2020        Drafted document for client (Legal Rep)                0.5   I re-did the damages spreadsheet
12/15/2020        Legal Research (Legal Rep)                             1.5   Researched about FWW
12/14/2020        Conferenced case (Legal Rep)                           0.4   Spoke with OC with co-counsel about settlement options
12/14/2020        Individual Meeting (Legal Rep)                         0.1   Spoke with co-counsel Ms. McIntyre about strategy
                                                                               Filed case at SDNY on this day. I drafted and filed my notice of appearance and We
12/09/2020        Court Filing (Legal Rep)                               0.5   officially withdrew the case from the DEPT of LABOR.
12/07/2020        Conferenced case (Legal Rep)                           0.2   Spoke with Co-counsel Margaret about facts of the case
12/04/2020        Conferenced case (Legal Rep)                           0.2   Talked with co-counsel about the complaint
11/25/2020        Edit/revise Legal Document (Legal Rep)                 0.4   Edited the complaint with notes from co-counsel
11/25/2020        Conferenced case (Legal Rep)                           0.4   Went over complaint with co-counsel Margaret McIntyre.
11/16/2020        Draft Legal Document (Legal Rep)                       1.5   Drafted complaint for client for Federal court
09/04/2020        Non-court filing (Legal Rep)                           0.3   Filed the case with the DOL to preserve Ms. Christian's claims from the SOL.
09/03/2020        Drafted document for client (Legal Rep)                1.5   Drafted DOL complaint for Ms. Christian and had her sign it.
01/21/2020        Communication with opposing counsel (Legal Rep)        0.7   Drafted extensive email with case law and legal arguments to OC
01/16/2020        Legal Research (Legal Rep)                             1.2   Researched about the "explicit understanding" rule in regards to overtime
12/17/2019        Communication with opposing counsel (Legal Rep)        0.8   Spoke with OC. We discussed the issues at hand and our claims.
12/17/2019        Phone Call Made (Client Comm)                          0.5   Talked with Angela about issues raised by counsel.
11/14/2019        Drafted document for client (Legal Rep)                1.7   Drafted and sent the demand letter to the opposing parties.
11/07/2019        Meeting (Advocacy)                                       1   Spoke with Client in depth to get all of the information need to send the demand letter

                  Total:                                                 26
